Citation Nr: 1331088	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  04-34 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) prior to October 16, 2010.

2.  Entitlement to a TDIU since October 16, 2010.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to September 1997. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in May 2003 and September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama. 

The Veteran's appeal was previously before the Board in August 2010 and February 2013.  In February 2013, the Board expanded the appeal to include the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU either expressly raised or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).  All other claims on appeal have been resolved and are no longer before the Board.  

The issue of entitlement to a TDIU prior to October 16, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's social anxiety disorder is rated at 100 percent, and her remaining service-connected disabilities have a combined disability rating of at least 60 percent, from October 16, 2010.

2.  The Veteran is in receipt of special monthly compensation (SMC) under the criteria of 38 U.S.C.A. § 1114(s), from October 16, 2010.



CONCLUSION OF LAW

The 100 percent rating for social anxiety disorder, along with the ratings for the Veteran's other disabilities, renders moot the issue of entitlement to a TDIU from October 16, 2010.  38 U.S.C.A. §§ 1114(s), 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 3.350(i), 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given that entitlement to a TDIU from October 16, 2010 is dismissed as moot on a legal basis, further development under the VCAA or other law could not result in a favorable outcome or be of assistance to this inquiry.  

The Court has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from securing or following "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  

Prior to 2008, the Board treated a 100 percent schedular rating as subsuming the need for TDIU consideration on the basis that the 100 percent schedular rating delivered more benefits than could be obtained by a TDIU rating.  The Board's treatment in this regard stemmed primarily from a June 1999 opinion of VA's General Counsel (GC), which held that receipt of a 100 percent scheduler rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See VA O.G.C. Prec. Op. No. 6-99; Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). 

In 2008, however, the United States Court of Veterans Appeals (Court) issued Bradley v. Peake, 22 Vet. App. 280 (2008), which is contrary to GC's previously noted precedent opinion, since withdrawn in response to Bradley.  According to the Bradley Court, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of SMC under 38 U.S.C.A. § 1114(s).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect. 

SMC is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

In this case, the Veteran's social anxiety disorder is rated 100 percent from October 16, 2010.  Thus, for SMC purposes, this disability satisfied the requirement of a service-connected disability rated as total.  Because the Veteran has a single service-connected disability rated as total (i.e. her social anxiety disorder), and has additional service-connected disabilities (i.e. pancreatitis, right shoulder degenerative joint disease, lumbar spine spondylosis, diabetes mellitus, hypertension, sciatica, diabetic neuropathy of the right and left upper extremities and left lower extremity) that are independently rated as at least 60 percent combined, the criteria for SMC at the housebound rate were met as of October 16, 2010.  Entitlement to this benefit, effective October 16, 2010, was granted by the AMC in a February 2013 rating decision.

The only possible increased benefit that could be assigned based upon a finding of entitlement to a TDIU has already been assigned to the Veteran from October 16, 2010.  In other words, because the Veteran has already been awarded SMC under 38 U.S.C.A. § 1114(s) from October 16, 2010, the only benefit for which the assignment of a TDIU could be beneficial, the claim is moot for this time period.  Hence, the issue of entitlement to a TDIU from October 16, 2010 is dismissed.  



ORDER

The appeal as to the issue of entitlement to a TDIU from October 16, 2010, is dismissed as moot.


REMAND

The Board finds that a remand is necessary to address the issue of whether entitlement to a TDIU is warranted prior to October 16, 2010.

The issue of entitlement to a TDIU arises as a component of the Veteran's claims for increased ratings that were filed in August 2001 (social anxiety disorder and hypertension) and June 2007 (right shoulder, sciatica, lumbar spine spondylosis).  

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012). 

Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment. 
38 C.F.R. § 4.16(a). 

In this case, there is evidence suggesting the Veteran may have been unemployable due to service-connected disabilities prior to October 16, 2010.  According to VA Vocational Rehabilitation records the Veteran worked full time at Dyncorp through July 2001.  Since then, she has worked for only short time periods doing inventory, telemarketing, and as a stocker at Wal-Mart.  An April 2012 VA outpatient treatment record reflects that she last worked a temporary job in security in 2010.  Hence, the evidence suggests that she has either been unemployed or marginally employed since July 2001.  In December 2009, a Vocational Rehabilitation Counselor indicated that the Veteran was unable to pursue a vocational goal due to symptoms from social anxiety disorder and her declining physical limitations.   

Although a VA examiner opined that the Veteran could not maintain employment due to her depressive symptoms and anxious behavior in October 2010, the examiner did not provide an opinion regarding when unemployability began.  Under these circumstances, the Board finds that a retrospective medical opinion addressing whether the Veteran's service-connected disabilities rendered her unemployable prior to October 16, 2010, is necessary to make a determination on this claim.  38 C.F.R. § 3.159(c)(4).

As noted above, although the Veteran has a combined schedular evaluation of 100 percent from February 29, 2008, VA has a duty to maximize benefits and a separate award of a TDIU predicated on a single disability when considered together with other service-connected disabilities independently rated at 60 percent or more may warrant payment of SMC under 38 U.S.C.A. § 1114(s).  See Bradley, 22 Vet. App. at 294.  Therefore, the requested opinion must also address whether any single service-connected disability rendered the Veteran unemployable prior to October 16, 2010.  

Finally, the Veteran's Vocational Rehabilitation records reflect that she applied for disability benefits from the Social Security Administration (SSA).  The outcome of that application is not on file.  Thus, there is notice to VA of records that may be probative to this appeal.  Records from SSA have not been provided by the Veteran and VA has not attempted to obtain these records.  Pursuant to the duty to assist, these records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2012); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the SSA records pertinent to any claim filed by the Veteran for Social Security disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If records are not obtained, the claims folder should contain documentation of the attempts made to obtain the records.

2.  Then, the claims file should be referred to an appropriate medical professional to offer an opinion as to whether the Veteran's service-connected disabilities rendered her unemployable prior to October 16, 2010.  

Based on his/her review of the case, the reviewer must provide an opinion on the following:

A)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities (social anxiety disorder, pancreatitis, right shoulder degenerative joint disease, diabetes mellitus with peripheral neuropathy, lumbar spine spondylosis with radiculopathy/sciatica, and hypertension), singularly or jointly, rendered her unable to secure or follow a substantially gainful occupation prior to October 16, 2010, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.  If possible, the examiner should identify the date upon which the Veteran's service-connected disabilities rendered her unemployable.

(B)  Is it at least as likely as not (50 percent probability or greater) that any single one of the Veteran's service-connected disabilities (as listed above) alone rendered her unable to secure or follow a substantially gainful occupation prior to October 16, 2010, taking into consideration her level of education, special training, and previous work experience, but not her age or any other disabilities.  If possible, the examiner should identify the date upon which the Veteran's service-connected disability alone rendered her unemployable.

3.  After completion of the above and any other development deemed necessary, the RO/AMC should review and re-adjudicate the issue remaining on appeal.  In doing so, the RO should specifically consider whether a TDIU is warranted prior to October 16, 2010, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  The RO should also consider whether, prior to October 16, 2010, the Veteran is eligible for a TDIU based solely on any one of her service-connected disabilities.  If such action does not grant the benefit claimed, the RO/AMC should provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


